DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is responsive to the amendment filed on 12/4/20.  As per request, claims 1, and 4-5 have been amended, claim 3 has been cancelled.  Claims 1-2, and 4-6 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


perform a searching backward and forward to determine a start and end time of the given congestion event, and how to conclusion which time is a start time or end time of the congestion event, when the vehicle speed drops or increase compare to a threshold speed in searching forward and backward.
	Clarification is required.
	Claims 2, and 4-6, are all depended on claim 1 rejected as above.

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/956271 (refers ‘271). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 1 in (‘271) read on claim 1 of 16/438436. The system claim 1 in (‘271) obvious has all limitations corresponding to method claim 1 of 16/438436.
Claim 2 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending Application No. 15/956271 (refers ‘271). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 2 in (‘271) read on claim 2 of 16/438436. The system claim 2 in (‘271) obvious has all limitations corresponding to method claim 2 of 16/438436.
Claims 4-6 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 of copending Application No. 15/956271 (refers ‘271). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claims 4-6 in (‘271) read on claims 4-6 of 16/438436. The .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, and 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0160695 A1) in view of Meith et al. (US 2020/0064139 A1), and Liu et al. (10002530).
	As per claim 1, Liu et al. (‘695) disclose a computer-implement method comprising: identifying a plurality of congestion events for each road of a plurality of roads in a road network, wherein each given congestion event indicates a drop in average vehicle speed below a predetermined speed threshold for a particular road in the road network, and wherein the plurality of congestion events span a predetermined time period (see at least the abstract; para. [0035-0036], [0063] 
Continuing in claim 1, Liu et al. (‘695) disclose wherein the identifying of each given congestion event comprises: identifying a stable congestion seed within the predetermined time period where the average vehicle speed is below the 
Continuing in claim 1, Liu et al. (‘695) disclose for each given congestion event determining one or more road condition parameter values comprising a vehicle queuing length for the particular road during the certain period of time (see at least [0063] disclose the congestion link determine module may determine the total number of vehicles on the link based on the traffic data corresponding to the first time point), and determining local clusters of the congestion events for the particular road based at least on the vehicle queuing length for each given congestion event, wherein each local cluster defines a local congestion pattern for the particular road of the plurality of roads in the road network (see at least [0063-0066]).  It would have been obvious to one of ordinary skill in the art, the total number of vehicles on the link based on the traffic data corresponding to the first time point as disclose in Liu et al. (‘695), implies vehicle queuing length.  Furthermore, vehicle queuing length for the particular road during the certain period of time is well known in the art, a third reference to Liu et al. (‘530) 
Continuing in claim 1, Liu et al. (‘695) disclose grouping the local clusters into one or more global clusters based on the one or more road condition parameters, wherein the global clusters define global congestion patterns in the road network (see at least [0062-0067], [0069-0074], and [0084-0087], all para. disclose the clustering module determine one or more congested areas by searching for congested links in the road network).
As per claim 2, Liu et al. (‘695) disclose identifying each road in the road network based on a road location in the road network (see at least [0062-0067], [0069-0074], and [0084-0087], all para. disclose the clustering module determine one or more congested areas by searching for congested links in the road network).

As per claim 5, Liu et al. (‘695) disclose the one or more road condition parameters further comprise weather parameters (see at least [0003]).  Another reference to Mieth et al. also disclose the one or more road condition parameters further comprise weather parameters (see at least [0060]).
As per claim 6, Liu et al. (‘695) disclose each congestion event in the local clusters is a regular congestion event (see at least [0066], and [0069-0073]).
				Remarks
6.	Applicant’s amendment filed on 12/4/20 has been fully considered.
	Applicant has not submitted the Terminal disclaimer yet, therefore the  nonstatutory double patenting rejection is maintained as above.
	The new ground of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and rejected under 35 U.S.C. 103 as above, as the result of the new amended claims.
Applicant’s amendment necessitated the update new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/Primary Examiner, Art Unit 3664